DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication 2013/0339663), hereinafter Chang in view of Vash et al. (U.S. Publication 2011/0153924), hereinafter Vash.


Referring to claim 1, Chang teaches, as claimed, a method comprising (see Fig. 1): 

resetting a first client processor of a shared data fabric processing system by (reset, see Paragraph 16): 

instructing the first client processor to one or more devices connected to a data fabric of the processing system (see Fig. 12, Memory, Storage, I/O Devices); 

status communications (see Fig. 10, Step 1002) between the first client processor and a memory controller of the data fabric; and 

causing the first client processor to reset (reset, see Paragraph 16); and 

reenabling the first client processor (resume, see Paragraphs 17 and 44).

Chang does not disclose expressly stop making requests and/or blocking communication.

Vash does disclose stop making requests and/or blocking communication (completely stop responding to external request, see Paragraph 9).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate either stop making requests or blocking requests by blocking all request communication.  Choosing one or other or implementing both is mere alternatives that are readily available to one of ordinary skilled in the art as Vash illustrates.

The suggestion/motivation for doing so would have been to prevent a problematic core to congest the shared bus with erroneous requests.

As for the Claim 2, the Chang/Vash modification teaches the method of claim 1, wherein the first client processor stopping making requests comprises the first client processor terminating chained write operations and completing write operations (completely stop responding to external request, see Vash Paragraph 9; Note, an external request is a write request).  

As for the Claim 3, the Chang/Vash modification teaches the method of claim 1, further comprising: subsequent to blocking the status communications, indicating that the first client processor is non-coherent to the memory controller (coherency, see Vash Paragraph 4; Note, power state effects coherency, status communication of coherency or non-coherency is available to on one of ordinary skilled in the art).  

As for the Claim 4, the Chang/Vash modification teaches the method of claim 3, wherein reenabling the first client processor comprises: allowing (Note, Chang/Vash does not disallow therefore, they allow) the status communications between the first client processor and the memory controller to resume; and indicating that the first client processor is coherent to the memory controller.  

As for the Claim 5, the Chang/Vash modification teaches the method of claim 4, wherein blocking the status communications causes the first client processor to enter a temporary offline state (temporarily, see Vash Paragraph 9; Note, an external request is a write request), and wherein allowing (Note, Chang/Vash does not disallow therefore, they allow) the status communications to resume causes the first client processor to exit the temporary offline state.  

As for the Claim 6, the Chang/Vash modification teaches the method of claim 5, further comprising: subsequent to the first client processor entering the temporary offline state (temporarily, see Vash Paragraph 9; Note, an external request is a write request) and prior to indicating that the first client processor is non-coherent, waiting for remaining status requests to the first client processor to be answered.  

As for the Claim 7, the Chang/Vash modification teaches the method of claim 4, wherein blocking the status communications comprises disabling flow control checks on status responses by the first client processor, and wherein allowing (Note, Chang/Vash does not disallow therefore, they allow) the status communications to resume comprises enabling flow control checks on status responses by the first client processor.  
As for the Claim 8, the Chang/Vash modification teaches the method of claim 4, wherein blocking the status communications comprises enabling spoofing of probes sent to the first client processor, and wherein allowing the status communications to resume comprises disabling the spoofing of probes sent to the first client processor (spoof state, see Vash Paragraph 16).  

As for the Claim 9, the Chang/Vash modification teaches the method of claim 8, wherein enabling spoofing of probes comprises sending, by a coherent agent (coherency, see Vash Paragraph 4; Note, power state effects coherency, status communication of coherency or non-coherency is available to on one of ordinary skilled in the art) associated with the first client processor, a spoofed probe response generated in response to a probe addressed to the first client processor (spoof state, see Vash Paragraph 16).  

As for the Claim 10, the Chang/Vash modification teaches the method of claim 9, wherein enabling spoofing of probes comprises generating, by a coherent agent (coherency, see Vash Paragraph 4; Note, power state effects coherency, status communication of coherency or non-coherency is available to on one of ordinary skilled in the art)associated with the first client processor, the spoofed probe response (spoof state, see Vash Paragraph 16).  

As for the Claim 11, the Chang/Vash modification teaches the method of claim 1, wherein causing the first client processor to reset comprises instructing a coherent agent (coherency, see Vash Paragraph 4; Note, power state effects coherency, status communication of coherency or non-coherency is available to on one of ordinary skilled in the art) associated with the first client processor to treat the first client processor as having a fused off state in the data fabric.

As to claims 12-20, they are directed to a device (GPU, see Chang Paragraph 16; Note, GPU are CPU equivalent) method to implement the device as set forth in claims 1-11.  Therefore, they are rejected on the same basis as set forth hereinabove.


Response to Arguments

Applicant's arguments filed 2/14/2022 have been fully considered but they are moot in view of new grounds of rejections.


Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/14/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183